FILED
                            NOT FOR PUBLICATION                              NOV 24 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 11-30288

               Plaintiff - Appellee,              D.C. No. 9:11-cr-00014-DWM

  v.
                                                  MEMORANDUM*
ERVIN JOSEPH RAMON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Ervin Joseph Ramon appeals from the district court’s judgment imposed

following his guilty-plea conviction for failure to register as a sex offender under

the Sex Offender Registration and Notification Act (“SORNA” or “the Act”), in

violation of 18 U.S.C. § 2250(a). Ramon challenges the district court’s denial of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his motion to dismiss the indictment. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, see United States v. Cabrera-Gutierrez, 756 F.3d
1125, 1129 (9th Cir.), cert. denied, 135 S. Ct. 124 (2014), and we affirm.

      Ramon first contends that SORNA violates the non-delegation doctrine

because it allows the Attorney General to legislate SORNA’s retroactive

application. This claim is foreclosed. See United States v. Richardson, 754 F.3d
1143, 1146 (9th Cir. 2014) (per curiam). Ramon’s suggestion that the delegation

was not effective because the Attorney General did not promulgate notice rules for

pre-Act offenders is unpersuasive. Nothing in the Act indicates that the Attorney

General’s power to declare the Act retroactive was contingent on the promulgation

of notice rules. See 42 U.S.C. § 16913(d). Moreover, the final guidelines issued

by the Attorney General concerning the retroactivity determination contained

notice rules for pre-Act offenders. See 73 Fed. Reg. 38030, 38063-64 (July 2,

2008).

      Ramon next contends that the government was required to plead and prove

that he had actual notice of SORNA’s registration requirements. This claim is also

foreclosed. See United States v. Elkins, 683 F.3d 1039, 1049-50 (9th Cir. 2012).

      Finally, Ramon contends that SORNA did not require him to register in

Montana until Montana had implemented a SORNA-compliant registry because it


                                          2                                    11-30288
was impossible for him to register “as required by” SORNA until Montana had

done so. This argument, too, has been rejected by this court. See United States v.

Elk Shoulder, 738 F.3d 948, 955 (9th Cir. 2013), cert. denied, 134 S. Ct. 1920

(2014) (“Because Elk Shoulder could have registered with the State of Montana’s

registry, and because this would have allowed him to register ‘as required by’

SORNA, it was not impossible for Elk Shoulder to meet the requirements of §

2250(a).”).

      AFFIRMED.




                                         3                                   11-30288